



Exhibit 10.37
SECOND AMENDMENT TO LEASE AGREEMENT
THIS SECOND AMENDMENT TO LEASE AGREEMENT, dated as of March 10, 2016 (this
“Amendment”), is made by and between WF-FB NLTX, LLC, a Delaware limited
liability company (“Landlord”), and FARMER BROS. CO., a Delaware corporation
(“Tenant”).
WHEREAS, Landlord and Tenant are the current parties to that certain Lease
Agreement dated as of July 17, 2015, as amended by that certain First Amendment
to Lease Agreement between Landlord and Tenant dated as of December 29, 2015 (as
amended, supplemented or otherwise modified, the “Lease”). Capitalized terms
used but not otherwise defined in this Amendment have the respective meanings
assigned to such term as in the Lease.
WHEREAS, Section 2(b) of the Work Letter requires Tenant to obtain Landlord’s
prior written consent before agreeing to any Material Modification of the
Preliminary Budget. Tenant has requested an increase to the Preliminary Budget
(the “Increase”) and Landlord has agreed, subject to the terms and conditions of
this Amendment.


WHEREAS, on or before February 28, 2016 Tenant submitted, and Landlord approved,
the Plans and Specifications, the Final Budget and the Estimated Completion Date
pursuant to Section 2(a) of the Work Letter; however, Landlord has not yet
approved the Construction Contracts.


WHEREAS, to memorialize the conditions of Landlord’s written consent to the
Material Modification occasioned by the Increase, to memorialize the status and
timing of submission and approval of the above-described construction-related
items, and to make certain other clarifications to the Lease and Work Letter,
Landlord and Tenant hereby desire to amend (i) Exhibit B of the Lease, (ii)
Schedule 1-B of the Work Letter, (iii) Section 45 of the Lease, (iv) Section
2(a) of the Work Letter and (v) Section 1 of the Work Letter.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant hereby covenant and agree as
follows:    
1.Amendment to Base Rent Schedule on Exhibit B of Lease. Exhibit B of the Lease
is hereby amended to increase the $49,600,000.00 appearing in Subsection (i) to
$56,600,000.00.
2.Amendment to Preliminary Budget on Schedule 1-B of Work Letter. Schedule 1-B
of the Work Letter is hereby deleted and replaced with the revised Schedule 1-B
attached hereto to this Amendment.
3.Increase in Option Purchase Price Percentage. In consideration of Landlord’s
agreements in Sections 1 and 2 above, Section 45(b) of the Lease is hereby
amended to increase the Option Purchase Price percentage from One Hundred Three
Percent (103%) to One Hundred Three and Five Tenths of One Percent (103.5%).


1



--------------------------------------------------------------------------------





4.Approvals of Construction-Related Items. Landlord and Tenant acknowledge that
pursuant to Section 2(a) of the Work Letter, on or before February 28, 2016
Tenant submitted, and Landlord approved, (a) the Plans and Specifications, (b)
the Final Budget (which is the same as the revised Preliminary Budget attached
hereto as Schedule 1-B), and (c) the Estimated Completion Date (which is
September 20, 2016). Since the Construction Contracts have not yet been
approved, Section 2(a) of the Work Letter is hereby amended to provide that the
date by which the Construction Contracts are to be submitted to and approved by
Landlord is extended from February 28, 2016 to March 31, 2016.
5.Definitions of Construction Contracts and Contractor. The definition of
“Construction Contracts” in Section 1(iii) of the Work Letter is hereby amended
to change “Contractor” to “EMJ Corporation”. Clause (b) of the definition of
“Contractor” in Section 1(vii) of the Work Letter is hereby amended to change
“EMJ construction” to “EMJ Corporation”.
6.Payment of Costs of Additional Mechanical and Electrical Work. Tenant has
advised Landlord that it intends to insert into the proposed Guaranteed Maximum
Price Amendment to the Construction Contract the addition of certain production
area mechanical and electrical distribution work in the amount of $2,106,140
(the “Additional M&E Work”), which Additional M&E Work was previously to have
been performed by the Haskell Company but will now instead be performed by EMJ
Corporation. The cost of such Additional M&E Work is not included in the Final
Budget. Accordingly, for the avoidance of doubt, Tenant agrees that its
obligation under Section 5 of the Work Letter to fully pay and perform its
obligations under the Construction Contracts includes an obligation to pay for
the Additional M&E work from sources other than disbursements by Landlord under
Section 3 of the Work Letter.
7.No Other Amendment. Except as amended by the foregoing, the Lease remains in
full force and effect. Nothing in this Amendment shall be construed as altering
the definition of “Scheduled Completion Date” in Exhibit D to the Lease. This
Amendment shall, upon its execution and delivery, constitute a part of the
Lease.
8.Conditions. This Amendment shall not be effective until Landlord shall have
received counterparts of this Amendment duly executed by Tenant.
9.Estoppel; Representations and Warranties. Landlord and Tenant make the
following representations and warranties, which representations and warranties
shall survive the execution and delivery hereof:
a.The Lease remains in full force and effect;
b.The Lease and this Amendment have been duly authorized, executed and delivered
by Landlord and Tenant, constitute legal, valid and binding obligations of
Landlord and Tenant, and do not violate any provisions of any agreement or
judicial order to which Landlord or Tenant is a party or to which it is subject.
10.Governing Law. This Amendment shall be governed by, and construed in
accordance with the same laws governing the Lease.


2



--------------------------------------------------------------------------------





11.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by fax or electronic mail
shall be effective as delivery of an original executed counterpart of this
Amendment.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
                        
LANDLORD:


WF-FB NLTX, LLC,
a Delaware limited liability company




By:    /s/ John D. Altmeyer
Name:    John D. Altmeyer
Title:    Manager









--------------------------------------------------------------------------------





TENANT:


FARMER BROS. CO.,
a Delaware corporation




By: /s/ Michael H. Keown
Name: MICHAEL H. KEOWN
Title: President & CEO









--------------------------------------------------------------------------------






SCHEDULE 1-B


Preliminary Budget





